Per Curiam,
The facts of this case sufficiently appear in the opinion of the learned judge of the court below, and the questions arising thereon appear to have been rightly decided in favor of the plaintiffs.
Unless restrained by positive enactment, municipal corporations possess inherent power to submit disputed claims to the *125arbitrament of referees, and they are as much bound by such submissions, and the awards made in pursuance thereof as are natural persons: Dillon on Mun. Corps., secs. 477, 478. If there was any doubt as to the scope of the arbitrators’ authority under the original resolution, it was entirely removed by the resolution of February 8, 1894, “ that it is the sense of the council of the borough of Wilkinsburg that they desire to have the arbitrators of the South street sewer pass upon and decide what, if anything, the property owners, as claimants, are entitled to upon the basis of the original resolution .... adopted by council June 80, 1893.” Under that resolution, they were to inquire and decide whether the claimants were “equitably entitled” to compensation, and whether they shall receive such “ equitable compensation ” from the borough. Considering the proceedings and resolutions of council together, it is very evident that it was the “ equitable ” claims of the plaintiffs respectively that were submitted to the arbitrators, and the latter were not restricted in their inquiry merely to the “legality ” of the claims.
Without pursuing the subject further, we are clearly of opinion that judgment was rightly entered in favor of the plaintiffs.
Judgment affirmed.